         Case: 3:21-cv-00039-jdp Document #: 6 Filed: 04/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TRENT TYLER TREPANIA,

        Petitioner,
                                                       Case No. 21-cv-39-jdp
   v.

LYNELLE J. MANNING, and
NICHOLE M. STROM,

        Respondents.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Trent Trepania’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 without

prejudice.




        /s/                                               4/27/2021
        Peter Oppeneer, Clerk of Court                          Date
